DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 12/05/2017, is acknowledged.

3.  Claims 1-12, 14-43 and 45-60 are pending and being acted upon presently.


Species Election


4.  Applicant is required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

 
Applicant is required to elect an ultimate treatment protocol including specific anti-β7 antibody, specific patient population, a specific time, specific dose and specific step of determining remission including:

(i) a specific anti-ß7 antibody with specific HVR-L1-3 and HVR-H1-3 (e.g., SEQ ID NOs 1, 2, 3 and SEQ ID NOs 4, 5 and 6, respectively OR etrolizumab), if Applicant elects a sequence with Xaa, Applicant is further required to elects a specific amino acid for each Xaa, such as the one recited in claims 5-8 and 36-39;

(ii) a specific patient (e.g., is determined to have a CDAI score ≥ 220 and <480, is determined to have a PRO2 score  ≥ 14 or is determined to have active inflammation) in claims 9-12.  If Applicant elects a patent is determined to have active inflammation, Applicant is further required to elect a specific SES-CD score (e.g., ≥ 7  or  ≥ 4) such as the one recited in claim 12. 

(iii) elect whether the patient had or inadequate response, a loss of response or intolerance to conventional therapy or not.  If Applicant elects a patient has an inadequate response . . .  to conventional therapy, Applicant is further required to elect a specific conventional therapy (e.g., methotrexate, azathioprine, adalimumab, or prednisone) such as the one recited in claims 16-18, 29-31, 46-49.

(iv) a specific flat dose (e.g., 105 mg, 210 mg or a specific combination thereof) such as the one recited in claims 19-20, 51.



These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

5.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644